Citation Nr: 1104990	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  03-29 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of blunt head 
trauma.

2.  Entitlement to service connection for depression.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney-
at-Law


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Navy from 
June 1978 to June 1982.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision of the VA RO in Chicago, 
Illinois which, in part, denied the Veteran's claims of 
entitlement to service connection for residuals of blunt head 
trauma and depression.  
	
In December 2005, the Board issued a decision which denied 
service connection for these claims.  The Veteran appealed the 
Board's denial to the United States Court of Appeals for Veterans 
Claims (Court).  In an October 2007 memorandum decision, the 
Court vacated the Board's decision and remanded the case to the 
Board.  In June 2008, the Board issued another decision which 
denied service connection for these claims.  In a May 2010 
memorandum decision, the Court vacated the Board's decision and 
remanded the case to the Board yet again.

The record reflects that the Veteran submitted additional 
evidence to the Board in conjunction with this case accompanied 
by a waiver of initial review of this evidence by the agency of 
original jurisdiction in accord with 38 C.F.R. § 20.1304.

The appeal is REMANDED to the VA RO.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
residuals of blunt head trauma and depression.  Having reviewed 
the claims file, the Board finds that additional development is 
necessary prior to the adjudication of these claims.  

The Veteran asserted in a May 2003 statement that he boxed on his 
ship's boxing team while in the military and was a sparring 
partner for a boxer that was a member of the all-Navy boxing 
team.  He asserted that he was hit hard on several occasions.  He 
further contended that his physician informed him that his 
current depression was initially caused from blunt trauma to the 
head which the Veteran did not realize was caused from boxing in 
the military.  In a June 2003 statement, the Veteran indicated 
that he was knocked out several times and knocked down several 
times while boxing in the military.  He indicated that he was 
sent to sick bay and checked out by the hospital corpsmen.  No 
concussions were found.  

A review of the service treatment records reveals no complaints, 
treatment, or diagnoses of depression or trauma to the head. 

With regard to his current medical condition, the claims file 
contains a May 2002 VA treatment record, in which the Veteran 
endorsed a history consistent with concussive head injury and 
stated that he worked as a sparring partner for another boxer in 
his twenties.  The examiner indicated that she explained to the 
Veteran the possible connection of sequential concussive head 
injury and irritability, impulsivity, and depression later in 
life.  Additionally, the claims file contains a January 2003 VA  
medical record, in which this same examiner diagnosed the Veteran 
with depressive disorder, not otherwise specified, which is 
probably secondary to head injury with past boxing experience.  
The claims file also contains an April 2003 VA medical record, in 
which the Veteran was noted as being seen by this same examiner 
for diagnoses of depression, not otherwise specified, versus 
affective disorder, secondary to medical disease (past head 
injury, blunt trauma to the head).  

The Board notes that, in Charles v. Principi, 16 Vet. App. 370 
(2002), the Court held that under 38 U.S.C.A § 5103A(d)(2), VA 
was to provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking into 
consideration all information and lay or medical evidence, 
[including statements of the claimant]," and where, the claimant 
had been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the disorder 
[i.e., ringing in the ears] since his discharge.  Because there 
was evidence of record satisfying two of the requirements of the 
statute, i.e., competent evidence of a current disability or 
recurrent symptoms, and evidence indicating an association 
between the appellant's disability and his active service, but 
there was not of record, competent medical evidence addressing 
whether there is a nexus between his tinnitus and his active 
service, VA was to provide the claimant with a medical "nexus" 
examination.

In light of the fact that the claims file does contain opinions 
from a physician linking the Veteran's depressive disorder to in-
service head trauma, and  in consideration of the Court's May 
2010 memorandum decision, the Board finds that the Veteran should 
be provided a VA examination for the proper assessment of his 
claims.  38 U.S.C.A. § 5103A (West 2002).  Thus, these issues 
must be remanded in order to schedule the Veteran for VA 
examinations to determine whether he has depression or residuals 
of blunt head trauma that was caused or aggravated by his active 
duty service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(if the medical evidence of record is insufficient, the Board is 
free to supplement the record by seeking an advisory opinion or 
ordering a medical examination).  

Additionally, the RO should take this opportunity to obtain any 
recent, pertinent VA treatment records that have not yet been 
associated with the claims file. 

Finally, the Veteran should be provided adequate notice with 
regard to how appropriate disability ratings and effective dates 
are assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with adequate notice 
with regard to how appropriate disability 
ratings and effective dates are assigned 
in accordance with Dingess.

2.	Obtain any and all recent VA treatment 
records relating to the issues on appeal 
that have not yet been associated with the 
claims file. 

3.	After the aforementioned records have 
been associated with the claims file, 
schedule the Veteran for a VA examination 
for his claimed residuals of blunt head 
trauma.  All appropriate tests and studies 
should be performed and all clinical 
findings reported in detail.  The claims 
file should be provided to the appropriate 
examiner for review, and the examiner 
should note that it has been reviewed.  
Additionally, the examiner should elicit 
from the Veteran a history of symptoms 
relating to his claimed residuals of blunt 
head trauma.  After reviewing the file, 
examining the Veteran, and noting his 
reported history of symptoms, the examiner 
should determine whether the Veteran has 
any current residuals of blunt head 
trauma.  Then, an opinion should be 
provided as to whether it is at least as 
likely as not that his current residuals 
of blunt head trauma was caused or 
aggravated by his active duty service.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).  The term "at 
least as likely as not" does not mean 
"within the realm of medical possibility."  
Rather, it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should provide a complete 
rationale for any opinions provided.

4.	After the aforementioned records have 
been associated with the claims file, 
schedule the Veteran for a VA examination 
for his depression.  All appropriate tests 
and studies should be performed and all 
clinical findings reported in detail.  The 
claims file should be provided to the 
appropriate examiner for review, and the 
examiner should note that it has been 
reviewed.  Additionally, the examiner 
should elicit from the Veteran a history 
of symptoms relating to his depression.  
After reviewing the file, examining the 
Veteran, and noting his reported history 
of symptoms, the examiner should determine 
whether the Veteran has a current 
diagnosis of depression.  Then, an opinion 
should be provided as to whether it is at 
least as likely as not that his depression 
was caused or aggravated by his active 
duty service.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).  The term "at 
least as likely as not" does not mean 
"within the realm of medical possibility."  
Rather, it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should provide a complete 
rationale for any opinions provided.

5.	Then, readjudicate the claims.  In 
particular, review all the evidence that was 
submitted since the statement of the case 
(SOC) was issued with respect to these 
claims.  If the benefits sought on appeal 
remain denied, he and his representative 
should be provided a supplemental statement 
of the case (SSOC).  After the Veteran and 
his representative have been given the 
applicable time to submit additional 
argument, the claims should be returned to 
the Board for further review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his claims, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in the 
denial of a claim.  See 38 C.F.R. § 3.655 (2010).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).



